

117 HR 2513 IH: Lead Abatement for Families Act of 2021
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2513IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. García of Illinois (for himself, Ms. Pressley, Ms. Schakowsky, Mr. McGovern, Ms. Ocasio-Cortez, Mr. Lynch, Mrs. Hayes, Ms. Norton, Ms. Lee of California, Mrs. Beatty, Mr. Jones, Ms. Newman, Mr. Higgins of New York, Mr. Quigley, Mr. Vargas, Mr. Danny K. Davis of Illinois, Mrs. Watson Coleman, Mr. Carson, Ms. Tlaib, Ms. Sewell, Mr. Payne, Mr. Blumenauer, Mr. Rush, Ms. Jayapal, Mr. Cohen, Mr. Bowman, Ms. Williams of Georgia, Mrs. Dingell, Ms. Meng, Ms. Velázquez, Mr. Cicilline, Mr. Torres of New York, Ms. Jacobs of California, Ms. Moore of Wisconsin, Mr. Sires, Mr. Auchincloss, Mr. Espaillat, Ms. Bonamici, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Secretary of Housing and Urban Development to make grants to public housing agencies and owners of other federally assisted housing to cover the costs of removing and replacing lead-based water service pipes for federally assisted housing projects, and for other purposes.1.Short titleThis Act may be cited as the Lead Abatement for Families Act of 2021.2.Lead abatement for families(a)Identification of lead water service lines(1)ReviewThe Secretary of Housing and Urban Development, in consultation with public housing agencies, owners of other federally assisted housing, and the Administrator of the Environmental Protection Administration shall, not later than the expiration of the 24-month period beginning upon the date of the enactment of this Act, undertake and complete a review of all public housing projects and all other federally assisted housing projects to identify any such projects for which the source of potable water is a lead-based water service pipe or pipes.(2)ReportUpon completion of the review required under paragraph (1), the Secretary shall submit a report to the Congress setting forth the results of the review and identifying any projects for which the source of potable water is a lead-based water service pipe or pipes.(b)Grant authority(1)In generalThe Secretary may make grants to public housing agencies and owners of other federally assisted housing to cover the eligible costs of fully removing and replacing lead-based water service pipes for housing projects identified pursuant to the review under subsection (a) or otherwise identified by the Secretary.(2)Eligible costsAmounts from a grant under this subsection may be used only for costs of fully removing and replacing a lead-based water service pipe for a housing project.(3)AssurancesThe Secretary shall require each public housing agency and owner of other federally assisted housing receiving a grant under this subsection for a housing project to make such assurances and enter into such agreements as the Secretary considers necessary to ensure that—(A)the lead-based water service pipes for the project that will be fully removed and replaced using such grant amounts are identified; and(B)all work to fully remove and replace such pipes is completed before the expiration of the 24-month period beginning upon the initial availability to the agency or owner of such grant amounts.(4)Limitation on amountsThe amount of grant under this subsection with respect to a housing project may not exceed the estimate of the Secretary of the full cost of removing and replacing the lead-based water service pipes for the project identified pursuant to paragraph (3)(A).(c)Final reportUpon the expiration of the 6-year period beginning on the date of the enactment of this Act, the Secretary shall submit to the Congress a report identifying the housing projects for which lead-based water service pipes were removed and replaced using grants under subsection (b) and analyzing the effectiveness of the program for such grants.(d)DefinitionsFor purposes of this section, the following definitions shall apply:(1)Housing projectThe term housing project means a public housing project or a project that is other federally assisted housing.(2)Other federally assisted housingThe term other federally assisted housing has the meaning given the term federally assisted housing in section 683 of the Housing and Community Development Act of 1992 (42 U.S.C. 13641), except that such term does not include any public housing project described in paragraph (2)(A) of such section.(3)Lead-based water service pipeThe term lead-based water service pipe means, with respect to a housing project, a pipe or other conduit that—(A)is used to supply potable water for the housing project from outside the project; and(B)does not satisfy the definition of lead-free established under section 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6).(4)Public housingThe term public housing has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(e)Rules; guidanceThe Secretary, after consultation with the Administrator of the Environmental Protection Administration, may issue any interpretative rules or guidance necessary to carry out this section.(f)Authorization of appropriationsThere is authorized to be appropriated for grants under subsection (b)—(1)$90,000,000 for fiscal year 2022;(2)$80,000,000 for fiscal year 2023; and(3)$80,000,000 for fiscal year 2024.